October 15, 2020
Page 1




                                                    October 15, 2020

VIA CM/ECF
The Honorable Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

               Re:   Velasquez v. Two Big Boys, Inc. et al (19-cv-11488-GHW)

Dear Judge Woods:

             In accordance with the Court’s October 12th directive [Doc. No. 44] (the “Order”),
the undersigned submits that I have advised my client of the contents of the Order, including
the Court’s direction that he appear personally at the hearing scheduled for October 19, 2020,
and have provided my client with the dial-in number in which to participate.



                                            Respectfully,



                                            Paris Gyparakis




PG/clm

   cc: John Ioannou (via Certified Mail/RRR)
